NO. 12-21-00096-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

CARRIE M. LEO,                                            §     APPEAL FROM THE 2ND
APPELLANT

V.
                                                          §     JUDICIAL DISTRICT COURT
LORI M. CAVITT, D/B/A
HENDERSON ANIMAL CARE
HOSPITAL,
APPELLEE                                                  §     CHEROKEE COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for want of prosecution. See TEX. R. APP. P. 42.3(b).
Appellant, Carrie M. Leo, perfected this appeal on July 1, 2021. The reporter’s record was filed
on September 20, 2021 and the clerk’s record was filed on December 20. Leo’s brief was due on
or before January 19, 2022. Leo requested and received three extensions. We granted the third
extension to April 19, ordered that no further extensions would be entertained, and warned that
failure to file the brief by the extended deadline may result in the case being referred to the Court
for dismissal.
         The April 19 deadline passed, and Leo has not filed a brief, a motion for leave to file a
late brief, or a motion for extension of time. 1 Accordingly, we dismiss the appeal for want of
prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).
Opinion delivered April 29, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.



         1
          Leo is acting pro se; however, pro se litigants are held to the same standards as licensed attorneys and
must comply with all applicable rules of procedure; otherwise, pro se litigants would benefit from an unfair
advantage over parties represented by counsel. Muhammed v. Plains Pipeline, L.P., No. 12-16-00189-CV, 2017
WL 2665180, at *2 n.3 (Tex. App.—Tyler June 21, 2017, no pet.) (mem. op.).


                                                          1
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                           APRIL 29, 2022


                                        NO. 12-21-00096-CV


                                CARRIE M. LEO,
                                   Appellant
                                      V.
          LORI M. CAVITT, D/B/A HENDERSON ANIMAL CARE HOSPITAL,
                                   Appellee


                                 Appeal from the 2nd District Court
                      of Cherokee County, Texas (Tr.Ct.No. 2020 020 053)

               THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed for want of
prosecution.
               It is therefore ORDERED, ADJUDGED and DECREED by this Court that the
appeal be, and the same is, hereby dismissed for want of prosecution; and that this decision be
certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                     2